McAvoy, J.
(dissenting). Where an instrument is obviously intended to pass current as a negotiable paper, mere allusions to contemporaneous documents whether on the face or by indorsement do not restrict its negotiability unless the *772papers are made specifically restrictive of the requirements of negotiability in the terms of the note itself, the reason being that a note apparently intended to be negotiable must be so construed unless on its face or by indorsement it shows a contrary intent through express terms. Its nature is not to be found in another instrument even though it be said to be subject to that instrument where requirements of negotiability are each found within its own comers. I, therefore, dissent and vote for reversal.